Citation Nr: 1108321	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  10-44 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, anxiety, and depression.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, anxiety, and depression.

3.  Entitlement to separate ratings in excess of 20 percent for residuals of a cold injury to the bilateral feet.  

4.  Entitlement to separate ratings in excess of 10 percent for residuals of a cold injury to the bilateral hands.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Michael Roberts, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to August 1965.

This matter originally came to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that the Veteran was not entitled to service connection for major depression with severe insomnia, ratings in excess of 20 for residuals of cold injuries to the left and right feet and in excess of 10 percent for left and right hands, and a TDIU.  

The claim of entitlement to an acquired psychiatric disability has been re-characterized pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing at the RO in January 2011.  A transcript of the hearing is of record.  

Following the September 2008 rating decision, in January 2009, for an unknown reason, the Veteran's attorney filed a Form 9 substantive appeal to the Board, which was 4 months prior to when the statement of the case (SOC) was issued by the RO in May 2009.  Following the SOC, in December 2009 the Veteran's attorney filed a second, untimely, Form 9 substantive appeal.  See 38 C.F.R. § 20.302.  Following this, the RO took appropriate action in advising the Veteran that his Form 9 submissions were untimely (the first too early and the later too late) and that the rating decision on appeal was final by letter in January 2010 and in an April 2010 SOC.  

VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In accordance with the Court's holding in Percy, and solely in its own discretion and solely to ensure the Veteran is not punished for the inexplicable actions by his attorney, the Board waives the filing of a timely substantive appeal with respect to all of the issues on appeal and finds that it has jurisdiction over these issues.  

Furthermore, for an unknown reason in the January 2009 and December 2009 VA Form 9s, the Veteran's attorney did not appeal the issue of entitlement to a TDIU even though it is intertwined with the other claims on appeal and denial of it by VA could not prejudice the Veteran.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Given that the Veteran has two increased rating claims and the medical evidence of record indicates that his newly service connected acquired psychiatric disability causes employment problems, the Board finds that a claim for a TDIU is raised by the evidence of record and is currently before the Board on appeal.  See Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).

The RO failed to address the new and material evidence issue in the rating decision on appeal.  Irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claim of service connection for an acquired psychiatric disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of entitlement to ratings in excess of 20 for residuals of cold injuries to the left and right feet, ratings in excess of 10 percent for left and right hands, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a personality disturbance in a July 1980 rating decision, and for a neuropsychiatric disorder in a May 1998 rating decision.  The appellant received timely notice of the latter determination but did not appeal it, and that denial is now final.

2.  Evidence received since the May 1998 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.  

3.  Resolving all doubt, the competent evidence shows a relationship between the current acquired psychiatric disability and service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the May 1998 rating decision, and the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

2.  The criteria for service connection for an acquired psychiatric disability, to include schizoaffective disorder, anxiety, and depression, have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Reopening the claim of service connection for an acquired psychiatric disability and the underlying claim itself have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  New and Material Claim

The appellant seeks to reopen his claim of entitlement to service connection for an acquired psychiatric disability.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied entitlement to service connection for a personality disturbance in a July 1980 rating decision.  The RO confirmed the previously denied claim of entitlement to service connection for a neuro-psychiatric disorder in a May 1998 rating decision on the basis that the July 1980 rating decision denied service connection for this disability and treatment records do not show the in-service incurrence of the disability or that it was diagnosed within one year of discharge.  The Veteran did not appeal these decisions, so they are now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

Evidence submitted since the May 1998 rating decision pertaining to the Veteran's claimed psychiatric disability includes a July 2008 VA examination report noting that it is most likely that the Veteran's current complaints of depression and worry are caused by the personality disturbance with secondary insomnia noted in his service treatment records (STRs).   

The July 2008 VA examination report is new because it is not duplicative of evidence considered by the RO at the time of its May 1998 rating decision.  

The July 2008 VA examination report clearly relates to the unestablished fact and the reason for the previous denial of his service connection claim; that is, whether the Veteran's current acquired psychiatric disability is related to service as required by 38 C.F.R. § 3.303.

Likewise, the newly submitted July 2008 VA examination report is not cumulative or redundant of existing evidence, and presents a reasonable possibility of substantiating the claim.

Accordingly, reopening the claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, anxiety, and depression, is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

III. Service Connection for an Acquired Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability, to include schizoaffective disorder, anxiety, and depression.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The competent evidence of record shows a current acquired psychiatric disability which is related to service.  

A July 2008 VA examination report notes that the Veteran, following a review of the claim file and a mental status examination, was given diagnoses of schizoaffective disorder and anxiety, not otherwise specified (NOS).  

The Veteran's STRs indicate that on entrance examination in October 1963, clinical evaluation found that he was normal psychiatrically and that he reported that he did not then have, nor has he ever had, depression or excessive worry or nervous trouble of any sort.  December 1964 STRs note that the Veteran had persistent insomnia for 6 months and that he was given an impression of personality disturbance, type undetermined, and secondary insomnia.  Clinical evaluation during the June 1965 separation examination revealed that the Veteran was normal psychiatrically, however the Veteran reported that he then had, or has had, depression or excessive worry and nervous trouble.  

The July 2008 VA examiner was asked by the RO whether the Veteran's "claimed depression with insomnia" is related to his complaints of depression and worry with personality disturbance with secondary insomnia noted in his STRs.  The examiner diagnosed a current psychiatric disability and opined that the Veteran's current complained of "depression and worry" are most likely caused by his personality disorder with secondary insomnia noted in his STRs.   

The July 2008 VA medical opinion is competent and there is no medical evidence of record that indicates that the Veteran's current acquired psychiatric disability is not related to his in-service psychiatric or mental problems.  The Veteran's claim has been re-characterized to be inclusive of any acquired physiatric disabilities the Veteran may have pursuant to Clemons, supra, and therefore the VA examiner's opinion addresses the issue on appeal.  Furthermore, although a personality disorder is not considered a disease or injury under VA regulations for disability compensation purposes under 38 C.F.R. § 4.9, the Veteran is not claiming service connection for a personality disorder and his STRs note only that he had a personality disturbance, not disorder.  Rather, the competent evidence of record indicates that the Veteran's current acquired psychiatric disability is related to his service, including to insomnia and the Veteran's reported depression, worry, and nervousness.  Therefore, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for an acquired psychiatric disability, to include schizoaffective disorder, anxiety, and depression, is warranted.







ORDER

The petition to reopen the claim for service connection for an acquired psychiatric disability, to include schizoaffective disorder, anxiety, and depression, is granted.

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, anxiety, and depression, is granted.


REMAND

The Veteran seeks entitlement to ratings in excess of 20 percent for residuals of a cold injury to the bilateral feet and in excess of 10 percent for residuals of a cold injury to the bilateral hands, and to a TDIU.  

With respect to the claims for increased ratings, given that the Veteran's last VA examination assessing the severity of his residuals of a cold injury to the bilateral hands and feet was in May 2008, which is now nearly 3 years ago, a more current examination should be provided to assess the current severity of his service-connected disabilities.  See 38 C.F.R. § 3.159 (c).

With respect to the Veteran's claim for a TDIU, because adjudication of the claims for increased ratings and the rating to be assigned the Veteran's newly service-connected acquired psychiatric disability may impact adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's TDIU claim also must be remanded.  

Additionally, because the Veteran has not been provided with a VA medical opinion regarding his employability and there is insufficient medical evidence for the Board to decide the Veteran's TDIU claim, a VA medical opinion regarding the Veteran's employability must be provided.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to evaluate the current severity of his service connected residuals of cold injuries to the bilateral hands and feet.  

All necessary testing should be conducted and the examiner is to comment on whether the Veteran's residuals of a cold injury manifest pain, numbness, cold sensitivity, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subauricular punched out lesions, or osteoarthritis).  See 38 C.F.R. § 4.104, Diagnostic Code 7122.

2.  Schedule the Veteran for a VA examination to evaluate the impact of all of his service-connected disabilities, including his acquired psychiatric disability, on his employability.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without consideration of his non-service-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.  

The claim folder must be made available to the examiners for review in conjunction with the examinations.  A detailed rationale for all medical opinions must be provided.

If an examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


